UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 6, 2011 Investors Capital Holdings, Ltd. (Exact name of registrant as specified in its charter) Delaware 333-43664 04-3284631 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 230 Broadway East Lynnfield, MA01940 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(800) 949-1422 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o(Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o(Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o(Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o(Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))+ Item 5.05Amendments to the Registrant’s Code of Ethics. On September 6, 2011 the Registrant amended and restated its Code of Business Conduct and Ethics to incorporate an addendum covering confidentiality, insider trading and trading blackout periods, to further delineate the applicability of the Code to the various classes of persons subject to the Code, and to improve clarity and readability.A copy of the amended Code is set forth in Exhibit 5.05 hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Investors Capital Holdings, Ltd. By /s/ Timothy B. Murphy Timothy B. Murphy, Chief Executive Officer Date:September 9, 2011 2 EXHIBIT INDEX Exhibit No.
